Citation Nr: 0502226	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  98-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total vaginal 
hysterectomy.

2.  Entitlement to a temporary total evaluation because of 
treatment in December 2000 for a service-connected disability 
requiring convalescence.

3.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1976, and from October 1982 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A January 1998 RO rating decision 
denied a claim for service connection for a total vaginal 
hysterectomy.  The Board remanded this claim to the RO in 
March 1999 for further development.  In January 2001, the 
Board denied the claim, and the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  By order dated August 2002, the CAVC vacated 
the Board's January 2001 decision and remanded the claim for 
further development.  

A September 2002 RO decision denied claims for a temporary 
total evaluation and non-service connected pension, and the 
veteran submitted a Notice of Disagreement (NOD) with these 
decisions in January 2003.  In February 2003, the Board 
remanded these issues to the RO for the issuance of a 
Statement of the Case (SOC), and remanded the issue of 
entitlement to service connection for a total vaginal 
hysterectomy to accommodate the veteran's request for a 
personal hearing before the Board.  The Board accepts the 
veteran's VA Form 9 filing received in August 2003 as a 
timely filed substantive appeal with respect to the issues of 
entitlement a convalescence rating for treatment performed in 
December 2000 as well as entitlement to non-service connected 
pension.  In December 2003, the veteran testified at the RO 
before Constance Tobias, who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this claim.  
38 U.S.C.A. § 7102(b) (West 2002).

At her December 2003 hearing, the veteran raised a claim of 
entitlement to service connection for an abdominal 
hysterectomy.  This claim is not on appeal and is referred to 
the RO for appropriate action.

The Board notes that, at the time of the Travel Board 
hearing, the veteran had perfected an appeal with respect to 
a claim of recoupment of separation pay from VA disability 
benefits.  In a decision dated December 2003, the RO granted 
the total benefits sought on appeal, and that issue has been 
rendered moot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and her representative if further action is required on their 
part.


REMAND

The Board has obtained opinion from a VA Health 
Administration (VHA) expert on the issue of entitlement to 
service connection for a total vaginal hysterectomy, and 
provided copies of that opinion to the veteran and her 
representative.  In August 2004, the veteran's representative 
declined to waive RO consideration of that medical opinion 
and requested remand of her case to the RO for an opportunity 
to submit a rebuttal medical opinion.  

At her hearing, the veteran testified to entitlement to a 
temporary total evaluation because of surgery performed in 
1988.  Review of the record reveals that she underwent an 
exploratory laparotomy with removal of the left ovary 
performed in February 1988.  In a decision dated March 1998, 
the RO granted a convalescence rating based on surgery of a 
service connected disability for the time period from 
February 24, 1988 to April 1, 1988.  The RO also granted 
special monthly compensation based on anatomical loss of a 
creative organ.  

The veteran underwent an exploratory laparotomy on December 
26, 2000 resulting in lysis of adhesions, left salpingectomy, 
and right salpingo-oophorectomy.  In a rating decision dated 
September 2002, the RO denied a convalescence rating for this 
surgical procedure.  The veteran has perfected an appeal on 
this issue.  The Board must defer adjudication of this claim 
as it is inextricably intertwined with the disease processes 
underlying the unresolved claim for service connection for 
total vaginal hysterectomy.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the 
veteran did not provide testimony on the claim for non-
service connected pension, the RO should clarify whether the 
veteran intends to pursue her claim of entitlement to non-
service connected pension.

Accordingly, this claim is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the veteran and 
notify her of the following:
a)	that she has appealed the issues of 
entitlement to a temporary total 
evaluation because of treatment in 
December 2000 for a service connected 
condition requiring convalescence and 
entitlement to non-service connected 
pension;
b)	that VA has paid her compensation in the 
form of a convalescence rating based on a 
February 1998 surgery for the time period 
from February 24, 1988 to April 1, 1988;
c)	to submit all evidence in her possession 
which she believes is relevant to her 
claims on appeal; and 
d)	to notify the RO whether she intends to 
pursue her claim of entitlement to non-
service connected pension.

2.  The RO should obtain the veteran's VA 
clinic records from the Birmingham and 
Montgomery, Alabama VA Medical Centers (VAMC) 
since July 2003, and the Gainesville, Florida 
VAMC since May 2003.

3.  Upon allowing the veteran an appropriate 
period of time to provide additional evidence 
and/or argument submitted by the veteran, the 
RO should readjudicate the claims with 
specific consideration given to the VHA 
opinion obtained by the Board as well as any 
additional evidence and/or argument submitted 
by the veteran.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


